Title: To Alexander Hamilton from James Duane, 23 May 1780
From: Duane, James
To: Hamilton, Alexander


Philad. 23d May 1780
Dear Sir
The Marquiss de la fayette handed me your favour of the 14: Instant which woud have been sooner answerd had not my Time been fully employd. you will learn the difficulties of constituting a Commitee plenipo. from another Channel; tho’ a little Reflection upon human nature and a republican Government, might have brought them fully to your View without Assistance. What is not committed Congress stand ready to Support by their united Voice and Efforts, being resolved to Act with Vigour and Decision; so as to render the present Campaign glorious & Successful. The Committee have all the powers Congress can give to render them useful in drawing forth Supplies; & in opening the Necessary Communications with the Civil Governments. As to Military operations they must rest solely with the Commander in Chief; & Congress will not suffer any of their Committees to interfere in the Exercise of his free Judgement. Sometimes advice might be useful but it is possible it might embarrass; & that Possibility woud have been enough to decide against the Powers had there been no other Objection.
The Marquiss I hope is pleased with the respect paid him by Congress; if it is not altogether agreeable it was not for want of the best and kindest Intentions. He luckily did not think or at least speak, of the Captain of the Frigate as it must have embarrassed exceedingly from an opposition between the point of Propriety, & a disposition to please a Man to whom America is much indebted & who desires to be gratified and is in every Respect entitled to my utmost attention. I agree with you my dear Sir that the Conjucture is critical and that much Very much depends on our employing it to advantage: Vigour and diligence in Government and Zeal and Liberality in the People must in the embarressd State of our Affairs conspire to give us a prospect of Success and prevent our disgrace. To you who see things in their true Light I shall not enlarge. May Love and Glory unite to make you as happy as I wish & then you will have nothing more to claim your Sollicitude: for I am with real Esteem & Affection   Dear Sir   Your most Obed Sert

Jas Duane

PS   present my respectful Compliments to the Family; comprehending Miss Schuyler. I have said nothing of Charles Town as Mr Kinlock who has the best Intelligence is careful to communicate every thing to Mr Matthews. The Approaches of the Enemy are Slow but they seem to gain Ground & to maintain it by a decided Superiority. I wish my Judgement & my wishes on this interesting Occasion were better reconciled.
Col. Hamilton
